Order of disposition, Family Court, New York County (Susan R Larabee, J.), entered on or about January 25, 2005, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a forged instrument in the second degree, and placed him with the Office of Children and Family Services at Berkshire Farms for 18 months, unanimously affirmed, without costs.
The record establishes that the court’s placement of appellant was an appropriate exercise of discretion, constituting the least restrictive alternative consistent with his needs and the needs of the community (Matter of Katherine W., 62 NY2d 947 [1984]), in view of appellant’s truancy from school, his prior encounters with the criminal justice system, his misconduct and poor performance while paroled to a treatment program and the apparent inability of his mother to control him in the community. Moreover, the court properly relied upon professional evaluations as to appellant’s need for placement. We have considered and rejected appellant’s remaining claims. Concur—Buckley, P.J., Friedman, Nardelli, Sweeny and Malone, JJ.